           Case 1:19-cv-11623-PGG Document 31 Filed 01/19/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKYROCKET, LLC d/b/a SKYROCKET TOYS
 LLC,
                                                                                            ORDER
                                         Plaintiff
                                                                                     19-cv-11623 (PGG)
                  - against -

 COMEYUN, F2TOYDH, HELLOTANGTANG,
 HUANGCC31, JOY4TOY, ONETOYS, PINK350,
 PINK700, PINKTN, VMNICE, YAN350 and
 YUN350,

                                          Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

                  The hearing currently scheduled for January 21, 2021 will take place by telephone.

                  The parties are directed to dial 888-363-4749 to participate, and to enter the access code 6212642.

The press and public may obtain access to the telephone hearing by dialing the same number and using the same

access code. The Court is holding multiple telephone conferences on this date. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

Two days before the hearing, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be using to dial into the

conference so that the Court knows which numbers to un-mute. The email should include the case name and case

number in the subject line.

Dated: New York, New York
       January 19, 2021




                                                            i
